DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted October 22, 2019.  The present application is a CON of application 14/278,980.  Claims 21 – 42 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 – 42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 21 – 42 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 21, 38, and 42 recite in response to receiving a request for assistance associated with a first healthcare entity, transmitting one or more portions of received real-time information related to at least one health condition of at least one user associated with a second healthcare entity; receiving a message including one or more portions of diagnostic information related to the at least one user's health condition that the second healthcare entity has generated based on the received real-time health condition information; providing a variable portion of received diagnostic information to a payment entity according to an identity-based information dissemination policy governing how much health information each entity is permitted to access, 
wherein the diagnostic information provided to the payment entity includes an indication received from the second healthcare entity that a cost for prescribed healthcare treatment based on the diagnostic information is to be paid in real- time by the payment entity, wherein the payment by the payment entity configured to manage financial transaction sessions between participants of a transaction including the first healthcare entity, the second healthcare entity, the payment entity, and the at least one user; 
analyzing the diagnostic information, prior to its transmission to the payment entity, to evaluate one or more elements of a diagnosis and ensure that the diagnosis is proper for the at least one health condition indicated in the diagnostic information in order to prevent payment for improper or unnecessary diagnoses; and upon receiving the indication that the prescribed healthcare treatment has been paid for by the payment entity, directing the first healthcare entity to carry out the prescribed healthcare treatment while the prescribed healthcare treatment is monitored by the second healthcare entity to ensure proper implementation.  

The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing communication between a patient, provider, and payment entity to ensure payment is made for the appropriate treatment. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).



Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “At a computer system including at least a processor and a memory, a computer- implemented method for providing remote healthcare services”, “a first computing system”, “one or more communication channels provided by a computerized integration tier”, “a second computing system”, “the integration tier being configured to manage communication sessions between participants, the integration tier including a communication application programming interface (API) and at least one other communication mechanism to accept messages from multiple different communication channels”, “determining a current location of the at least one user using at least one global positioning system (GPS) radio configured to send and receive location-identifying signals”, “determining, based on the current location of the at least one user, that the message is to be electronically encrypted, the determination based, at least in part, on the at least one user being located in a specified location within which encryption is to be used”, “at least one computer-readable hardware storage device having stored thereon computer-executable instructions that, when executed by the one or more processors”, “determine a current location of a patient using at least one radio disposed within a mobile device associated with the patient configured to send and receive location- identifying signals”, “determine, based on the current location of the patient, that the information is to be encrypted, the determination based, at least in part, on the healthcare entity or the patient being located in a specified location within which encryption is to be used”, and “generate electronically encrypted information”, are 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0040] Embodiments described herein may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed in greater detail below. Embodiments described herein also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer system. Computer-readable media that store computer-executable instructions in the form of data are computer storage media. Computer-readable media that carry computer-
[0041] Computer storage media includes RAM, ROM, EEPROM, CD-ROM, solid state drives (SSDs) that are based on RAM, Flash memory, phase-change memory (PCM), or other types of memory, or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store desired program code means in the form of computer-executable instructions, data or data structures and which can be accessed by a general purpose or special purpose computer.
[0042] A "network" is defined as one or more data links and/or data switches that enable the transport of electronic data between computer systems and/or modules and/or other electronic devices. When information is transferred or provided over a network (either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a transmission medium. Transmission media can include a network which can be used to carry data or desired program code means in the form of computer-executable instructions or in the form of data structures and which can be accessed by a general purpose or special purpose computer. Combinations of the above should also be included within the scope of computer-readable media. program code means in the form of computer-executable instructions or in the form of data structures and which can be accessed by a general purpose or special purpose computer. Combinations of the above should also be included within the scope of computer-readable media.
[0043] Further, upon reaching various computer system components, program code means in the form of computer-executable instructions or data structures can be transferred automatically from transmission media 
[0044] Computer-executable (or computer-interpretable) instructions comprise, for example, instructions which cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions. The computer executable instructions may be, for example, binaries, intermediate format instructions such as assembly language, or even source code. Although the subject matter has been described in language specific to structural features and/or methodological acts, it is to be understood that the subject matter defined in the appended claims is not necessarily limited to the described features or acts described above. Rather, the described features and acts are disclosed as example forms of implementing the claims.
[0045] Those skilled in the art will appreciate that various embodiments may be practiced in network computing environments with many types of computer system configurations, including personal computers, desktop computers, laptop computers, message processors, hand-held devices, multi-processor systems, mlcroprocessor based or programmable consumer electronics, network pes, minicomputers, mainframe computers, mobile telephones, PDAs, tablets, pagers, routers, switches, and the like. embodiments described herein may also be practiced in distributed system environments where local and remote computer systems that are linked (either by hardwired data links, wireless data links, or by a combination of hardwired and wireless data links) through a network, each 
[0056] Components of a mobile wallet platform can be connected to one another over (or be part of) a system bus and/or a network. Networks can include a Local Area Network ("LAN"), a Wide Area Network ("WAN"), and even the Internet.  Accordingly, components of the mobile wallet platform can be "in the cloud". As such, mobile wallet platform components as well as any other connected computer systems and their components, can create message related data and exchange message related data (e.g., Internet Protocol ("IP") datagrams and other higher layer protocols that utilize IP datagrams, such as, Transmission Control Protocol ("TCP"), Hypertext Transfer Protocol ("HTTP"), Simple Mail Transfer Protocol ("SMTP"), etc.) over the system bus and/or network.
[0078] Method 700 includes determining that a user is subscribed to a health care service, where the health care service is configured to facilitate secure communication between the user and one or more other health care entities (710). For example, user 805 may provide input 806 to computer system 801 indicating that the user intends to subscribe to health care service 814. The user's subscription information 818 may be transferred from computer system 801 to computer system 813. In some embodiments, computer system 801 is a mobile computer system while computer system 813 is a server computer system. Each computer system includes a hardware processor 802A/802B, memory 803A/803B and a communications module 804A/804B, respectively. The communications modules may be used to communicate with other computer systems over wired or wireless communication means (such as Ethernet network cards, Wi-Fi radios, GPS radios, Bluetooth radios or similar). The health care service 814 may be hosted by computer system 813, which itself may be a local or distributed (e.g. cloud) computing system. The health care service 814 may receive the user's subscription 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 22 – 32, 34 – 37, and 39 – 41 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33 - 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cashman et al., herein after Cashman (U.S. Publication Number 2013/0173287 A1) in view of Dala et al., herein after Dala (U.S. Patent Number 8,396,803 B1) further in view of 
Claim 33 (New): Cashman discloses a computer system comprising the following: 
one or more processors (paragraph 44 discloses computers located in the medical kiosk); 
system memory (paragraph 24 discloses computers, processors, and storage devices in the medical kiosk); 
at least one computer-readable hardware storage device having stored thereon computer-executable instructions that, when executed by the one or more processors (paragraph 16 discloses additional software and/or hardware applications can be used with the medical kiosk indicating computer executable instructions), cause the computer system to: 
receive an input from a computing system associated with a healthcare entity identifying at least one healthcare item that is to be paid for by a third party, the healthcare entity being authenticated to a third-party electronic healthcare payment 
generate information related to the at least one identified healthcare item (paragraphs 9, 10, and 11 where an audio/video link is used by provider (second entity) to diagnose patient remotely);
receiving authorization electronically from the third party to pay for the at least one identified healthcare item (paragraphs 14, 17, 29, and 32 where an insurance company is the third party payment entity; paragraph 293 discloses the medical kiosk can include an integrated credit care swipe for payment and a signature pad for medical authorization); 
initiating a transaction conducted by the third-party electronic healthcare payment service, the transaction allowing the third party to pay for the at least one identified healthcare item (paragraphs 41 discloses scheduling an appointment (initiating a transaction), pre-register symptoms and/or reason for visit, submit insurance information (third party) for payment, the healthcare item is interpreted as the visit or consultation); and 
electronically notifying the third party that the transaction is complete and that the at least one identified healthcare item has been paid for (paragraph 107 discloses entering medical insurance or partial or full payment for a prescription, and entering credit card information for payment of the prescription).  
Cashman fails to explicitly teach the following limitations met by Dala as cited:

determine, based on the current location of the patient, that the information is to be encrypted, the determination based, at least in part, on the healthcare entity or the patient being located in a specified location within which encryption is to be used (column 8, lines 17 – 55; column 9, lines 5 – 30; and, column 10, line 48 through column 11, line 2 where Dala discloses medical data may be encrypted or scrambled to protect the data and transmitted to a physician who is authenticated for receiving the data); 
upon determining that the information is to be encrypted, generate electronically encrypted information (column 8, lines 17 – 55; column 9, lines 5 – 30; and, column 10, line 48 through column 11, line 2 where Dala discloses medical data may be encrypted); 
send a variable portion of the encrypted information related to the at least one identified healthcare item to the third party for payment according to an identity-based information dissemination policy governing how much health information each entity is permitted to access (Figure 16; column 10, line 48 through column 11, line 2; and, column 12, lines 25 – 40 where only the portion of the patient’s medical records the user is authorized to view is transmitted). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine a method and system for providing medical services, diagnoses, and health/wellness advice remotely as taught by Cashman with the ability to access patient data remotely on a hand held device and reviewing critical 
Additionally or alternately, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cashman and Dala. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 34 (New): Cashman and Dala teach the computer system of claim 33. Cashman teaches a system wherein the computer-executable instructions further configure the computer system to notify at least one beneficiary that the at least one identified healthcare item has been paid for by the third party (paragraphs 14, 17, 18, 25, 29, 32, 38, 41, 42, 59, 70, 96, 107, and claim 6 where notification is provided and can be used for additional services which could include a notification has been paid for by the third party). 

Claim 35 (New): Cashman and Dala teach the computer system of claim 33. Cashman teaches a system wherein the computer-executable instructions further configure the computer system to instantiate a secure messaging service that is 

Claim 36 (New): Cashman and Dala teach the computer system of claim 33. Cashman teaches a system wherein authorization from the third party to pay for the at least one identified healthcare item is received upon the third party determining that the healthcare entity has submitted a proper diagnosis (paragraphs 18, 21, 25, 32, 38, 41, 42, 59, 70, 93, 94, 96, 107, and 140; claims 1 and 6).  

Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cashman et al., herein after Cashman (U.S. Publication Number 2013/0173287 A1) in view of Dala et al., herein after Dala (U.S. Patent Number 8,396,803 B1) further in view of Eke (U.S. Publication Number 2002/0188467 A1).

Claim 37 (New): Cashman and Dala teach the computer system of claim 33. 
Cashman fails to explicitly teach the following limitations met by Dala as cited:
wherein the third-party healthcare payment service facilitates payments between third parties and banking or credit institutions (paragraphs 4, 13, 40, 41, 42, and 43). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine a method and system for providing medical services, diagnoses, and health/wellness advice remotely as taught by Cashman with 
Additionally or alternately, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Cashman, Dala, and Eke. The well-known elements described are merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication Number 2013/0179190 A1 (Boyer et al.) discloses a point of service third party financial management vehicle for the healthcare industry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626